 

FIRST Amendment to

the Agreement and Plan of Merger

THIS Amendment to the Agreement and Plan of Merger, dated as of August 21, 2012
(“First Amendment”), is by and among (i) Northfield Bank, a Federal savings bank
(“Northfield Bank”), Northfield Bancorp, Inc., a Federal corporation
(“Northfield Bancorp”), Northfield Bancorp, MHC, a Federal mutual holding
company (“Northfield MHC”), and (ii) Flatbush Federal Savings and Loan
Association, a Federal savings and loan association (“Flatbush Federal
Savings”), Flatbush Federal Bancorp, Inc., a Federal corporation (“Flatbush
Federal Bancorp”), and Flatbush Federal Bancorp, MHC, a Federal mutual holding
company (“Flatbush MHC”). Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Merger Agreement (as
defined below).

WHEREAS, the Parties are parties to that certain Agreement and Plan of Merger,
dated as of March 13, 2012 (the “Merger Agreement”);

WHEREAS, the Parties desire to amend Section 2.01(a) of the Merger Agreement as
set forth herein.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1.        Section 2.01(a) of the Merger Agreement is hereby amended and restated
to read in its entirety as follows:

        “(a)        The MHC Merger. Flatbush MHC shall merge with and into
Northfield MHC with Northfield MHC as the surviving entity pursuant to the
merger agreement substantially in the form of Exhibit A hereto. As a result of
the MHC Merger, each holder of a deposit account in or a borrowing with Flatbush
Federal Savings as of the effective time of the MHC Merger shall have the same
rights and privileges in Northfield MHC as a holder of a deposit account in or a
borrowing with Northfield Bank immediately prior to the Merger including,
without limitation, for purposes of any subscription rights in any future
conversion of Northfield MHC to stock form.”

 

2.        This First Amendment may be executed in one or more counterparts all
of which shall be considered one and the same agreement and each of which shall
be deemed an original. A facsimile copy or electronic transmission of a
signature page shall be deemed to be an original signature page.

3.        This First Amendment shall be construed in connection with and as part
of the Merger Agreement, and except as modified and expressly amended by this
First Amendment, all terms, conditions and covenants contained in the Merger
Agreement are hereby ratified and shall be and remain in full force and effect.

4.        Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this First Amendment
may refer to the Merger Agreement and without making specific reference to this
First Amendment but nevertheless all such references shall include this First
Amendment unless the context otherwise requires.

[signatures follow]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
signed by their respective officers thereunto duly authorized, all as of the
date first written above.

  NORTHFIELD BANK           /s/ John W. Alexander   By: John W. Alexander,
Chairman, President and
        Chief Executive Officer       NORTHFIELD BANCORP, INC.           /s/
John W. Alexander   By: John W. Alexander, Chairman, President and
         Chief Executive Officer       NORTHFIELD BANCORP, MHC           /s/
John W. Alexander   By:  John W. Alexander, Chairman, President and
         Chief Executive Officer       FLATBUSH FEDERAL SAVINGS AND      LOAN
ASSOCIATION           /s/ Jesus R. Adia   By: Jesus R. Adia, Chairman, President
and Chief
         Executive Officer       FLATBUSH FEDERAL BANCORP, INC.           /s/
Jesus R. Adia   By: Jesus R. Adia, Chairman, President and Chief
         Executive Officer       FLATBUSH FEDERAL BANCORP, MHC           /s/
Jesus R. Adia   By: Jesus R. Adia, Chairman, President and Chief
         Executive Officer

 

[Signature Page to Amendment to the Agreement and Plan of Merger]



 

 

